—Judgment unanimously affirmed. Memorandum: Although we reject the contention of defendant that he was deprived of a fair trial by prosecutorial misconduct on summation (see, People v Roopchand, 107 AD2d 35, 36, affd 65 NY2d 837), we express our strong disapproval of the comment by the prosecutor that, if being drunk was a defense, he would have to lay off half of his staff. The other alleged instances of prosecutorial misconduct on summation are not preserved for our review (see, CPL 470.05[2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). We further conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Ontario County Court, Harvey, J. — Burglary, 1st Degree.) Present— Pigott, Jr., P. J., Wisner, Scudder and Lawton, JJ.